Title: Lancelot Minor to Thomas Jefferson, 25 July 1817
From: Minor, Lancelot
To: Jefferson, Thomas


          
            Dear Sir
            Louisa.
July 25 1817
          
          I have been prevented for sometime acknowledging your letter of the 7th of last month enclosing your Draft upon Messs Gibson & Jefferson by my own Indisposition and the Illness of my Eldest son who I am glad to say is now better. I have paid the amount of the draft to the Agent of Mrs Callis (Doct Kean) which I beleive  closes Mr. Marks affairs in my hands—except the claim upon John G Winston which I am doubtfull will never be come at but I will still endeavour to have it collected—the land belonging to Mrs Marks in my Nieghbourhood  is poor and unsaleable If you still wish it sold I will with pleasure give my aid in the sale—you will be please to direct whether I shall forward the papers belonging Mrs Marks in my hands to you or not
          
            Accept Dear Sir my best wishes for your Happiness.
            L Minor
          
        